James R. Cooper, Judge, dissenting. I dissent because I believe the State failed to demonstrate that the information received by the police officers who stopped the appellant’s vehicle provided them with a reasonable basis for suspecting that the appellant was committing a felony or a misdemeanor involving danger to the public or damage to property. The United States Supreme Court addressed the propriety of an investigatory stop based on information received through police channels in United States v. Hensley, 469 U.S. 221 (1985). Hensley involved a Terry investigatory stop made on less than probable cause by one police department, in reliance upon a “wanted flyer” issued by another police department, a situation analogous to that presented in the case at bar. The Supreme Court held that, where police make a Terry stop in objective reliance on a flyer or bulletin, “the evidence uncovered in the course of the stop is admissible if the police who issued the flyer or bulletin possessed a reasonable suspicion justifying a stop. . . .” 469 U.S. at 233 (emphasis in the original). The majority holds that the investigatory stop in this case was proper because the informant’s detailed description of the appellant’s vehicle, as related to the Missouri state troopers, was verified by the observations of the Arkansas police who made the stop. It is important to remember, however, that those observations did not, of themselves, give the Arkansas policemen cause to suspect the appellant of criminal activity. I submit that, under the circumstances of this case and under the rule enunciated in Hensley, the observations of the Arkansas police have no bearing on the propriety of the investigatory stop: instead, the inquiry should focus on whether the police issuing the information, i.e., the Missouri police, possessed a reasonable suspicion justifying a stop at the time the information was provided to the Arkansas police. See 469 U.S. at 232. On the facts of this case, the question of whether the Missouri police had a reasonable suspicion to justify an investigatory stop turns on the reliability of the informant’s tip. The Hensley Court agreed with the trial court’s determination, based on testimony supplied by the police officer who interviewed the informant in that case, that the “informant was sufficiently reliable and credible ‘to arouse a reasonable suspicion of criminal activity by [Hensley] and to constitute the specific and articu-lable facts needed to underly a stop.’ ” 469 U.S. at 233-34. In the case at bar, however, evidence of the informant’s reliability and credibility is virtually absent. The Missouri police officer who interviewed the informant did not testify, and evidence of the informant’s reliability is limited to the testimony of Sheriff Steve Shults of Randolph County, Arkansas, to the effect that he did not know the Missouri troopers, that he did not inquire as to their source of information, and that he did not pursue the matter further after being told that the Missouri troopers had a confidential informant they believed to be very reliable. This testimony is inadequate to support a judicial determination that the Missouri police could reasonably suspect that the appellant was engaged in criminal activity justifying an investigatory stop. I would reverse. Further, even if there existed reasonable cause to stop the appellant, in the absence of reasonable cause to believe that the appellant was engaged in the manufacturing, distribution, delivery or purchase of marijuana, there is no statutory basis for the forfeiture of either the handgun or the money found in the appellant’s trunk. Arkansas Statutes Annotated § 82-2629(a)(6) (Supp. 1985) [Ark. Code Ann. § 5-64-505(a)(6) (1987)] establishes a rebuttable presumption that money found in close proximity to forfeitable controlled substances or forfeitable drug distributing paraphernalia is forfeitable as money used or intended for use in facilitating a violation of the Controlled Substances Act. I submit that the trial court erred in finding the handgun to be drug distributing paraphernalia; although the appellant admittedly had a small quantity of marijuana in his possession, there was no other evidence to support a finding that the handgun was intended for use in “delivering, importing, or exporting any controlled substance . . .” Ark. Stat. Ann. § 82-2629(a)(2) (Supp. 1985). Nor do I think that the proximity of the money to a minute quantity of marijuana should constitute grounds for forfeiture in the absence of evidence that the money was used or intended for use in a drug transaction. Excluding the informant’s tip, of unknown reliability, the forfeiture in the case at bar is based only on the presence of a scattering of a grass-like substance in the appellant’s trunk. Even assuming, arguendo, that the evidence supports a finding that this substance was marijuana, the mere possession of a small quantity of a controlled substance, insufficient to give rise to a presumption of intent to deliver, should not, of itself, provide a basis for forfeiture under § 82-2629. Although mere possession is sufficient ground for forfeiture of controlled substances under the statute, other types of property, not intrinsically contraband, are generally forfeitable only after a finding that they were used or intended for use in the drug trade; i.e., the production or distribution of controlled substances. See Ark. Stat. Ann. § 82-2629(a)(2), (4), (6), (7). In the absence of a quantity of marijuana sufficient to support such a finding or other evidence of involvement in drug trafficking, neither the handgun nor the money should be forfeited. See State v. One Certain Conveyance, 288 N.W.2d 336 (Iowa 1980). Corbin, C.J., and Cracraft, J., join in this dissent.